DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "flange rail connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 18 is a method claim and step.  For speedy prosecution the examiner will treat claim 18 as if it depends from claim 17, the only method independent claim.  
Claim 18 recites the limitation "the metallic cladding layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 18 is a method claim and step.  For speedy prosecution the examiner will treat claim 18 as if it depends from claim 17, the only method independent claim.  
Claim 19 recites the limitation "the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 19 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 19 is a method claim and step.  For speedy prosecution the examiner will treat claim 19 as if it depends from claim 17, the only method independent claim.  
Claim 19 recites the limitation "the clip pre-form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 19 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 19 is a method claim and step.  For speedy prosecution the examiner will treat claim 19 as if it depends from claim 17, the only method independent claim.  
Claim 20 recites the limitation "the second inside panel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 20 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 20 is a method claim and step.  For speedy prosecution the examiner will treat claim 20 as if it depends from claim 17, the only method independent claim.  
Claim 20 recites the limitation "the clip pre-form" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 20 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 20 is a method claim and step.  For speedy prosecution the examiner will treat claim 20 as if it depends from claim 17, the only method independent claim.  
Claim 20 recites the limitation "the flange rail connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 20 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 20 is a method claim and step.  For speedy prosecution the examiner will treat claim 20 as if it depends from claim 17, the only method independent claim.  
Claim 20 recites the limitation "the clip pre-form" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 20 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 20 is a method claim and step.  For speedy prosecution the examiner will treat claim 20 as if it depends from claim 17, the only method independent claim.  
Claim 20 recites the limitation "the flange rail connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 20 depends from claim 3 which does not have proper antecedent basis for the term, especially when claim 3 is an article claim and claim 20 is a method claim and step.  For speedy prosecution the examiner will treat claim 20 as if it depends from claim 17, the only method independent claim.  

Claim Objections
Claim 13 is objected to because of the following informalities:  in claim 13 such recites a second end zone, but the second zone does not appear at an end of the clip therefor such is not considered consistent with what an end zone would be, however, it is considered such may just be a typographical error and was intended to recite a second “bend” zone which is consistent with language in claim 1 and for speedy prosecution the examiner will examine claim 13 as reciting a second “bend” zone since it is believed this was what was intended.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincenti (7712787).
The reference to Vincenti discloses the recited panel clip formed from a clip pre-form and configured for use with insulated, reinforced duct (title; abstract; figs 3, 6, 7a,b, and 9 showing a clip and insulated panel forming a duct where the metal walls would reinforce it), the panel clip (1) comprising:
a first plurality of gripping teeth (3; fig 7b) formed in a first panel section;
a second plurality of gripping teeth (18; fig 7b) formed adjacent the first plurality of gripping teeth:
a first bending zone (near 6; fig 6,7b) positioned adjacent the second plurality of gripping teeth and opposite the first plurality of gripping teeth (it is on the opposite side of the second plurality of gripping teeth from the first plurality of gripping teeth);
a second bending zone (near 16; fig 6, 7b) positioned spaced apart from the first bending zone and opposite the second plurality of gripping teeth (it is on the opposite side of the first bending zone from the second plurality of gripping teeth); and
a third bending zone (2c bottom left with round slots; fig 7b; the claim only defines a zone and since this zone of the clip is made of metal and is capable of being bent it is a bending zone, especially when the round slots would provide weakened areas for it to bend along) positioned spaced apart from the second bending zone and opposite the first bending zone (it is on the opposite side of the second bending zone from the first bending zone);
wherein a distance formed from the first bending zone to the second bending zone is defined by a thickness of a layer of rigid insulation (fig 9 show the distance between bending zones 6 and 16 of the strip of fig 7b is the same as the thickness of the insulation 4,10 in fig 9).

With respect to claim 2, the first plurality of gripping teeth is positioned at a first end of the panel clip (figs 6 and 7a,b show the first gripping teeth 3 at the first end of the clip 1).
With respect to claim 3, the second plurality of gripping teeth are positioned in the first panel section (this is seen in figs 6, 7a,b where second gripping teeth 18 are in the first panel section 2c upper right in fig 7b).
With respect to claim 4, the first plurality of gripping teeth is formed from V-shaped cutouts in the first panel section (seen in figs 6, 7a,b to have a V pointed shape of upper right panel section 2c).
With respect to claim 5, the second plurality of gripping teeth is formed from V-shaped cutouts in the first panel section (seen in figs 6, 7a,b to have a V pointed shape of upper right panel section 2c in fig 7b).
With respect to claim 6,  the first bending zone is formed from one or more slots (7; figs 6, 7a,b show the slots).
With respect to claim 7, the second bending zone is formed from one or more slots (17; figs 6, 7a,b show the slots).
With respect to claim 8, the third bending zone is formed from one or more slots (14; figs 6, 7a,b show the slots, where the claim is not specific on shape of the slots and slots can be any shape including round as well when the claim does not specifically set forth a shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincenti in view of Lanciaux (2016/0131389).  The reference to Vincenti discloses the recited clip structure above and for the same reasoning would meet the clip limitations of claims 9-20 for the same reason as above.  The reference to Vincenti discloses the recited insulated, reinforced duct configured as a passage to facilitate the delivery and removal of heated, cooled and/or conditioned air (title; abstract; col 1, lines 10-26 where the duct is made from metal layers 11 which at least would provide some reinforcement to the duct), the insulated, reinforced duct comprising:
an outer cladding layer forming an enclosure (11; figs 2,3; col 3, lines 4-29), the enclosure forming an interior space (seen in fig 3);
a plurality of insulative panels (4,10; figs 2, 3; col 3, lines 4-29) positioned within the interior space of the outer cladding layer (10 is inside outermost layer 11) and seated against the outer cladding layer, each of the insulative panels having a thickness (seen in figs 2, 3);
a flange rail connector radially extending from outer cladding layer (the reference to Vincenti fails to disclose this limitation); and
a panel clip (1; figs 6, 7a,b, 9) configured to engage an insulative panel (fig 9 shows how the clip can engage 4 which is the insulation panel) and the flange rail connector (not taught by Vincenti) in a manner to secure the insulative panel to the flange rail connector (Vincenti fails to teach the flange rail), wherein the panel clip includes a plurality of bend zones (6,16) and a distance between two bend zones corresponds to the thickness of the insulative panels (see description above and fig 9 which shows this).
The reference to Vincenti discloses all of the recited structure with the exception of providing a flange rail with a connector, but does teach in fig 8 that the clip can engage a flange of a duct where what is attached at 15 appears to have a flange attached thereto).  The reference to Lanciaux discloses that it is old and well known in the art of HVAC type ducts to provide structural reinforcement in the form of a flanged rail connector (30; fig 3 which connects to flanges 16,18at the ends [0019-0022]; HVAC duct use in [0002]).  It would have been obvious to one skilled in the art to modify the duct in Vincenti by providing a flanged rail connector to connect to the flanges of the duct to provide reinforcement to the duct in the same field of HVAC ducts as suggested by Lanciaux which would provide additional support to the HVAC type duct and insure it is reinforced enough for spans to prevent failure which would save in repair and replacement costs, and since the clip of Vincenti can also attach to flanges it would have been obvious it would connect to the rail through connection with the flange as well.  
With respect to claim 10, the panel clip includes a first plurality of gripping teeth (3; see above and figs 6, 7a,b) formed in a first panel section (see discussion above).
With respect to claim 11, the panel clip includes a quantity of three bend zones (zones are near 6, 16, seen in fig 6 and 7b; and 2c lower right of fig 7c has a third zone provided with rounded slots therein).
With respect to claim 12, a first bend zone is formed at an intersection of an inside surface and a vertical surface of the insulative panel (bending occurs about slots 7 of fig 6 and seen bent in fig 7b).
With respect to claim 13, a second bend zone is formed at an upper bend in the outer cladding layer (this is seen in fig 6 as the second bent zone has slots 17 and fig 7b shows the strip bent around the slots).
With respect to claim 14, a third bend zone is created at a second end of the panel clip (as set forth above the third bend zone as seen in fig 7b would be the lower left portion of the strip at 2c with rounded slots, and since it is metal the strip is capable of being bent in this section as well and since the claim does not actually require a bend but rather just a zone, this portion of the clip would meet that claim language).
With respect to claim 15 a portion of the panel clip between the first and second bend zones is seated against a vertical edge of the insulative panel (fig 9 shows the section between the first and second bend zones of the clip in fig 7b once inserted would lied against the vertical edge of the insulative panel 4).
With respect to claim 16, the distance is defined by adjacent bend zones (as seen in fig 9 the distance between first and second bend zones which are adjacent is essentially define a distance between them).
Allowable Subject Matter
Claim 17 is allowed.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It is noted above that it is believed that claims 18-20 depending from claim 3 was in error and should be dependent from claim 17 since they are method claims and would not depend from an article claim, therefore if claims 18-20 are corrected to depend from claim 17 as it appears they may have originally been intended to depend from, then claims 18-20 would also be allowable.
The prior art fails to teach bending the clip against a vertical outside face of the flange rail connector, or bending the clip along the third bending zone around the end of the flange rail connector.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Duffy, Lubratt, Carlson, Varga, Terry, Callan, Oneson, Lambert, Agar, and Noone disclosing state of the art ducts, insulated ducts, and clips to connect panels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH